                Case 2:21-bk-11188-BB                  Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34                                      Desc
                                                       Main Document    Page 1 of 33

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Glenroy Coachella, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1801 S. La Cienega Blvd., Suite 301
                                  Los Angeles, CA 90035
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  84-141 Avenue 48 Coachella, CA 92236
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:21-bk-11188-BB                      Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34                                   Desc
                                                            Main Document    Page 2 of 33
Debtor    Glenroy Coachella, LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7211

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                 Case 2:21-bk-11188-BB                          Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34                                     Desc
                                                                Main Document    Page 3 of 33
Debtor    Glenroy Coachella, LLC                                                                        Case number (if known)
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                            No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
                Case 2:21-bk-11188-BB          Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34                               Desc
                                               Main Document    Page 4 of 33
Debtor   Glenroy Coachella, LLC                                                     Case number (if known)
         Name

                            $50,001 - $100,000                       $10,000,001 - $50   million            $1,000,000,001 - $10 billion
                            $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                            $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 5 of 33
 Case 2:21-bk-11188-BB         Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34                Desc
                               Main Document    Page 6 of 33



                            UNANIMOUS WRITTEN CONSENT
                             GLENROY COACHELLA, LLC


        The undersigned, being the Member and the Independent Manager of Glenroy Coachella,
LLC, a Delaware limited liability company (the “Company”), in accordance with the Delaware
Limited Liability Company Act, 6 Del. C. § 18-101 et. Seq. and the Amended and Restated
Limited Liability Company Agreement of Glenroy Coachella, LLC, effective as of March 28,
2018 (the “Agreement”), do hereby consent to, adopt, authorize and approve the following
resolutions as of February 5, 2021,
       WHEREAS, the Member and the Independent Manager have considered the financial
and operational conditions of the Company; and
       WHEREAS, the Member and the Independent Manager have reviewed certain financial
and other documents and the advice and recommendation of the Company’s professionals and
advisors with respect to the options available to the Company, including the possibility of
pursuing a restructuring of the Company’s business and assets under title 11 of the United States
Bankruptcy Code (the “Bankruptcy Code”); and
        NOW, THEREFORE, IT IS HEREBY RESOLVED, that after consideration of the
alternatives and the advice of the Company’s professionals and advisors, the Member has
determined in its business judgment that it is in the best interests of the Company, its creditors,
interest holders, and other interested parties and the Independent Manager having been asked to
consent to a Material Action pursuant to Section 9(d)(XX) of the Agreement, and considering
her fiduciary duties, if any, as provided under the Agreement, that a voluntary petition be filed
by the Company seeking relief under the provisions of the Bankruptcy Code in the United States
Bankruptcy Court for the Central District of California (the “Petition”), and the filing of such
Petition be, and hereby is, authorized in all respects; and it is
       FURTHER RESOLVED, that Stuart Rubin and such other additional persons as may be
designated by the Member and any other officer or person designated hereby are appointed as
authorized signatories and representatives in connection with the bankruptcy proceeding
authorized herein (collectively the “Authorized Representatives”); and it is
        FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized and empowered on behalf of the Company to execute and verify the
Petition in the name of the Company under the Bankruptcy Code and to cause the same to be
filed; and it is
       FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized to work with the Company’s advisors to effectuate a restructuring under the
Bankruptcy Code; and to file all motions and papers in the United States Bankruptcy Court for
the Central District of California to obtain approval of such restructuring; and hereby authorized
to execute appropriate agreements and related ancillary documents; and it is
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 7 of 33
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 8 of 33
                    Case 2:21-bk-11188-BB                            Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34                                             Desc
                                                                     Main Document    Page 9 of 33

 Fill in this information to identify the case:
 Debtor name Glenroy Coachella, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SMS Architects                                                 Architect Fees                                                                                          $291,430.87
 18004 Sky Park Cir.,
 Suite 200
 Irvine, CA 92614
 Carrier Johnson                                                                                                                                                        $278,429.02
 185 W. F St., Suite
 500
 San Diego, CA
 92101
 Bentley Financial                                                                                                  $140,255.74                        $0.00            $140,255.74
 Services
 One Porsche Dr.
 Atlanta, GA 30354
 Barajas Plastering                                             Vendor debt             Unliquidated                                                                      $96,000.00
 Co.
 81-328 Avenida
 Romero
 Indio, CA 92201
 Saxon Engineering                                              Civil Engineering                                                                                         $73,557.34
 2605 Temple                                                    Fees
 Heights Dr., Suite A
 Oceanside, CA
 92056
 Colliers Project                                               Construction                                                                                              $71,991.67
 Leaders                                                        Management
 135 New Road
 Madison, CT 06443
 TLR Enterprises,                                                                                                                                                         $61,574.60
 Inc.
 74875 Velie Way
 Palm Desert, CA
 92260
 Mascorro Concrete                                                                                                                                                        $56,841.35
 Construction Inc
 P.O. Box 910
 Thousand Palms,
 CA 92276


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:21-bk-11188-BB                            Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34                                             Desc
                                                                     Main Document    Page 10 of 33


 Debtor    Glenroy Coachella, LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Legacy Foodservice                                             Monetary                                                                                                  $56,385.14
 Design LLC                                                     Judgment
 2380 Thayer Ave.
 Henderson, NV
 89074-5415
 Carrier Johnson                                                                                                                                                          $50,000.00
 185 W. F St., Suite
 500
 San Diego, CA
 92101
 Orco Block &                                                                                                                                                             $39,244.38
 Hardscape
 11100 Beach Blvd.
 Stanton, CA
 90680-3219
 KMA Consulting                                                 Site Plumbing                                                                                             $37,425.00
 151 Kalmus Dr.,
 Suite C230
 Costa Mesa, CA
 92626
 Systems                                                        Vendor debt                                                                                               $33,359.40
 Waterproofing, Inc.
 223 West Blueridge
 Ave.
 Orange, CA 92865
 Hugh T. Smith Co.                                              Vendor                                                                                                    $31,065.05
 5383 Roberts Rd.
 Yucca Valley, CA
 92284
 Design                                                         Kitchen Design &                                                                                          $23,798.91
 Development Co.                                                Interiors Building
 28035 Dorothy Dr.,
 Suite 100
 Agoura Hills, CA
 91301
 West Coast Sand                                                                                                                                                          $21,666.29
 and Gravel Inc.
 P.O. Box 5067
 Buena Park, CA
 90621-5067
 Neil Rosenfield                                                Accounting fees         Unliquidated                                                                      $20,000.00
 Baker Tilly
 15760 Ventura Blvd.,
 Suite 1100
 Encino, CA 91436
 L & W Supply                                                                                                                                                             $19,505.40
 Corporation
 P.O. Box 838
 Beloit, WI 53512
 City of Coachella                                              Utility services                                                                                          $18,032.61
 1515 Sixth St.
 Coachella, CA 92236


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:21-bk-11188-BB                            Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34                                             Desc
                                                                     Main Document    Page 11 of 33


 Debtor    Glenroy Coachella, LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 RTM Engineering                                                Vendor                                                                                                    $13,597.50
 Consultants, LLC
 650 E. Algonquin
 Rd., Suite 250
 Schaumburg, IL
 60173




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 12 of 33
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 13 of 33
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 14 of 33
    Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                            Main Document    Page 15 of 33


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Glenroy Coachella, LLC
                       1801 S. La Cienega Blvd., Suite 301
                       Los Angeles, CA 90035


                       Daniel J. Weintraub
                       Weintraub & Selth, APC
                       11766 Wilshire Boulevard
                       Suite 1170
                       Los Angeles, CA 90025


                       A. Maria Plumtree
                       11132 Winners Circle, #G 207
                       Los Alamitos, CA 90720-3449


                       Abdulaziz, Grossbart & Rudman
                       6454 Coldwater Canyon Ave.
                       North Hollywood, CA 91606-1187


                       Al Miller & Sons Roofing, Inc.
                       68760 Summit Dr.
                       Cathedral City, CA 92234-7344


                       Alan G. Tippie
                       Sulmeyer Kupetz
                       333 S. Grand Ave., Suite 3400
                       Los Angeles, CA 90071


                       All Phase Drywall & Development Inc
                       1928 Lincoln Dr., Suite N.
                       Annapolis, MD 21401-4124


                       All-Phase Drywall
                       1187 13th St.
                       Imperial Beach, CA 91932
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 16 of 33



                   Ally Financial
                   P.O. Box 78234
                   Phoenix, AZ 85062


                   American Builders & Contractors Sup
                   One ABC Pkwy.
                   Beloit, WI 53511


                   Apple J Plumbing, Inc.
                   456 Citrus Ave.
                   Indio, CA 92201


                   Arnold L. Veldkamp
                   1508 W. Mission Rd.
                   Escondido, CA 92029


                   Art Of The Muse, LLC
                   2222 5th St.
                   Berkeley, CA 94710


                   Barajas Plastering Co.
                   81-328 Avenida Romero
                   Indio, CA 92201


                   Berman Litigation Group
                   815 Moraga Dr.
                   Los Angeles, CA 90049


                   Blair Air, Inc.
                   653 S. Oleander Rd.
                   Palm Springs, CA 92264-1502
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 17 of 33



                   BMC West, LLC
                   4800 Falls of Neuse Rd., Suite 400
                   Raleigh, NC 27609-8142


                   Bret H. Reed Jr.
                   28 Avocado Ave.
                   Corona Del Mar, CA 92625-1915


                   Brown White & Osborn LLP
                   333 S. Hope St., 40th Fl.
                   Los Angeles, CA 90071


                   Builders Termite, Inc.
                   13610 Imperial Highway, Suite 4
                   Santa Fe Springs, CA 90670


                   CA Dept. of Tax and Fee Admin.
                   Account Information Group, MIC:29
                   P.O. Box 942879
                   Sacramento, CA 94279-0029


                   Calmwater Capital
                   11755 Wilshire Blvd., Suite 1425
                   Los Angeles, CA 90025


                   Carrier Johnson
                   185 W. F St., Suite 500
                   San Diego, CA 92101


                   Christopher Frost
                   Eisner, LLP
                   9601 Wilshire Blvd., 7th Fl.
                   Los Angeles, CA 90210
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 18 of 33



                   Christopher J. Koorstad
                   1235 N. Harbor Blvd., Suite 200
                   Fullerton, CA 92832-1349


                   Christopher Rivas
                   Reed Smith LLP
                   355 S. Grand Ave., Suite 2900
                   Los Angeles, CA 90071


                   Christopher W. Bayuk
                   5170 Golden Foothills Parkway
                   El Dorado Hills, CA 95762-9608


                   City of Coachella
                   53-990 Enterprise Way
                   Coachella, CA 92236


                   City of Coachella
                   1515 Sixth St.
                   Coachella, CA 92236


                   City of Indio
                   100 Civic Center Mall
                   Indio, CA 92201


                   Coachella Lighthouse LLC
                   1801 La Cienega Blvd., Suite 301
                   Los Angeles, CA 90035


                   Coachella Resort, LLC
                   72780 Country Club Dr., Suite 301
                   Rancho Mirage, CA 92270
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 19 of 33



                   Coachella Resort, LLC
                   1801 S. La Cienega Blvd., Suite 301
                   Los Angeles, CA 90035


                   Coachella Valley Collection Service
                   P.O. Box 13621
                   Palm Desert, CA 92255-3621


                   Colliers International Group, LLC
                   11601 Wilshire Blvd., Suite 1950
                   Los Angeles, CA 90025


                   Colliers Project Leaders
                   135 New Road
                   Madison, CT 06443


                   Constructure, Inc.
                   3940 Laurel Canyon Blvd., #908
                   Studio City, CA 91604


                   CSC
                   251 Little Falls Dr.
                   Wilmington, DE 19808-1674


                   CSCDA
                   1700 N. Broadway, Suite 405
                   Walnut Creek, CA 94596


                   Cummins & White, LLP
                   2424 S.E. Bristol St., Suite 300
                   Newport Beach, CA 92660-0764
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 20 of 33



                   Dal Tile Distribution
                   P.O. Box 12069
                   Calhoun, GA 30703


                   Dal Tile Distribution, Inc.
                   7834 C.F. Hawn Freeway
                   Dallas, TX 75217-6529


                   Damian D. Capozzola
                   633 W. 5th St., 26th Fl.
                   Los Angeles, CA 90071


                   David A. Sudeck
                   Jeffer Mangels Butler & Mitchell
                   1900 Avenue of the Stars, 7th Fl.
                   Los Angeles, CA 90067


                   David R. Baake
                   350 El Molino Blvd.
                   Las Cruces, NM 88005


                   Debra A. Riley
                   Allen Matkins Leck Gamble, et al.
                   600 W. Broadway, 27th Fl.
                   San Diego, CA 92101-0903


                   Desert Electric Supply
                   74875 Velie Way
                   Palm Desert, CA 92260


                   Desert Palms Electric, Inc.
                   40101 Monterey Ave.
                   Rancho Mirage, CA 92270-3261
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 21 of 33



                   Design Development Co.
                   28035 Dorothy Dr., Suite 100
                   Agoura Hills, CA 91301


                   Doug Wall Construction
                   78450 Avenue 41
                   Bermuda Dunes, CA 92203-1001


                   Doug Wall Construction
                   78450 Avenue 41
                   Indio, CA 92203-1001


                   Dunn Desantis Walt & Kendrick, LLP
                   750 B St., Suite 2620
                   San Diego, CA 92101-8172


                   Edwin W. Leslie
                   LK Asset Advisors
                   209 10th Ave. South, Suite 416
                   Nashville, TN 37203


                   EFO Financial Group, LLC
                   9115 Galleria Court, Suite 105
                   Naples, FL 34109


                   Elliot B. Lander
                   72780 Country Club Dr., Suite 301
                   Rancho Mirage, CA 92270-4126


                   Eric J. Monzo
                   500 Delaware Ave., Suite 1500
                   Wilmington, DE 19801-1494
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 22 of 33



                   Ferguson Enterprises, LLC
                   P.O. Box 2778
                   Newport News, VA 23602


                   Fidelity National Title Company
                   1101 Investment Blvd., Suite 170
                   El Dorado Hills, CA 95762


                   Fire Code Inc.
                   63 Via Pico Plaza, Suite 102
                   San Clemente, CA 92672


                   Force Rubin 2, LLC
                   1801 S. La Cienega Blvd., Suite 301
                   Los Angeles, CA 90035


                   Force Rubin, LLC
                   1801 S. La Cienega Blvd., Suite 301
                   Los Angeles, CA 90035


                   Franchise Tax Board
                   Bankruptcy Section, MS: A-340
                   P.O. Box 2952
                   Sacramento, CA 95812-2952


                   Gary Stiffelman
                   383 S. Beverly Glen Blvd.
                   Los Angeles, CA 90024


                   Gauston Corp.
                   45311 Golf Center Pkwy., Unit C
                   Indio, CA 92201
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 23 of 33



                   George H. Sykulksi
                   P.O. Box 10426
                   Burbank, CA 91510


                   George H. Sykulksi
                   3156 Abington Dr.
                   Beverly Hills, CA 90210-1101


                   GF Investment Group Inc
                   42600 Glass Dr.
                   Bermuda Dunes, CA 92203-1468


                   Glendale Plumbing & Fire Supply
                   4900 W. Washington Blvd.
                   Los Angeles, CA 90016


                   Greenberg & Bass
                   16000 Ventura Blvd., Suite 1000
                   Encino, CA 91436


                   GRT RE Investment LLC
                   2664 Pepperdale Dr.
                   Rowland Heights, CA 91748


                   Guralnick & Gilliland, LLP
                   40004 Cook St., Suite 3
                   Palm Desert, CA 92211


                   Hajoca Corporation
                   2001 Joshua Rd.
                   Lafayette Hill, PA 19444-2431
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 24 of 33



                   Hi-Grade Materials Co.
                   17671 Bear Valley Rd.
                   Hesperia, CA 92345


                   Highgate Hotels, LP
                   870 Seventh Ave., 2nd Fl.
                   New York, NY 10019


                   Howard Goodman
                   18321 Ventura Blvd., Suite 755
                   Tarzana, CA 91356


                   Hugh T. Smith Co.
                   5383 Roberts Rd.
                   Yucca Valley, CA 92284


                   Inland Valley Sladden, Inc.
                   45 Egan Ave.
                   Beaumont, CA 92223


                   Integrity Joint Control, Inc.
                   431 W. Lambert Rd., Suite 305
                   Brea, CA 92821


                   InterContinental Hotels Group
                   3 Ravinia Dr., Suite 100
                   Atlanta, GA 30346-2149


                   Internal Revenue Service
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 25 of 33



                   Jacobsson Engineering Const., Inc.
                   P.O. Box 14430
                   Palm Desert, CA 92255


                   JAMS
                   18881 Von Karman Ave., Sujite 350
                   Irvine, CA 92612


                   Jeffrey D. Segal
                   1840 Century Park East, 17th Fl.
                   Los Angeles, CA 90067


                   John D. Gallegos
                   35900 Bob Hope Dr., Suite 170
                   Rancho Mirage, CA 92270


                   KMA Consulting
                   151 Kalmus Dr., Suite C230
                   Costa Mesa, CA 92626


                   Kozberg & Bodell, LLP
                   1801 Century Park East, 16th Fl.
                   Los Angeles, CA 90067


                   L & W Supply Corporation
                   P.O. Box 838
                   Beloit, WI 53512


                   La Hacienda Nursery & Landscape Inc
                   80-900 Miles Ave.
                   Indio, CA 92201-2822
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 26 of 33



                   Lanak & Hanna, P.C.
                   625 The City Drive South, Suite 190
                   Orange, CA 92868


                   Legacy Foodservice Design LLC
                   2380 Thayer Ave.
                   Henderson, NV 89074-5415


                   Marc S. Homme, APLC
                   P.O. Box 4250
                   Palm Desert, CA 92261-4250


                   Marvin H. Weiss
                   74075 El Paseo , Suite A15
                   Palm Desert, CA 92260


                   Mascorro Concrete Construction Inc
                   P.O. Box 910
                   Thousand Palms, CA 92276


                   McGarrigle, Kenney & Zampiello, APC
                   9600 Topanga Canyon Blvd., Suite 20
                   Chatsworth, CA 91311


                   MGR Concrete, Inc.
                   P.O. Box 886
                   Desert Hot Springs, CA 92240


                   Michael T. Chulak
                   30343 Canwood St., Suite 203
                   Agoura Hills, CA 91301
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 27 of 33



                   Michelle A. Dreyer
                   251 Little Falls Dr.
                   Wilmington, DE 19808


                   Nathan M. Carle
                   Raines Feldman LLP
                   8401 Von Karman Ave., Suite 360
                   Irvine, CA 92612-8541


                   Neil Rosenfield
                   Baker Tilly
                   15760 Ventura Blvd., Suite 1100
                   Encino, CA 91436


                   Orco Block & Hardscape
                   11100 Beach Blvd.
                   Stanton, CA 90680-3219


                   Orrick
                   777 S. Figueroa St.
                   Los Angeles, CA 90017-5855


                   PACE Equity LLC
                   731 N. Jackson St., Suite 420
                   Milwaukee, WI 53202


                   Palm Springs Welding Inc.
                   1189 N. Valdivia Way
                   Palm Springs, CA 92262


                   Palms to Pines Automotive
                   74-725 Joni Dr.
                   Palm Desert, CA 92260
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 28 of 33



                   Porsche Financial Services, Inc.
                   1 Porsche Dr.
                   Atlanta, GA 30354-1654


                   Porsche Leasing Ltd.
                   1 Porsche Dr.
                   Atlanta, GA 30354-1654


                   Reed Smith LLP
                   355 S. Grand Ave., Suite 2900
                   Los Angeles, CA 90071


                   Resource Building Materials
                   10961 Dale Ave.
                   Stanton, CA 90680


                   Resource Building Materials
                   1050 W. Ave. M
                   Lancaster, CA 93534


                   Riverside County Treasurer
                   P.O. Box 12005
                   Riverside, CA 92502-2205


                   Robertson's
                   200 S. Main St., Suite 200
                   Corona, CA 92882-2212


                   Roemer & Harnik, LLP
                   45025 Manitou Dr.
                   Indian Wells, CA 92210
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 29 of 33



                   Rosenfeld Meyer and Susman LLP
                   232 N. Canon Dr.
                   Beverly Hills, CA 90210-5302


                   Rosenfeld Wolff & Klein
                   1901 Avenue Of The Stars, Suite 500
                   Los Angeles, CA 90067


                   Royal & Miles LLP
                   1522 W. Warm Springs Rd.
                   Henderson, NV 89014


                   RTM Engineering Consultants, LLC
                   650 E. Algonquin Rd., Suite 250
                   Schaumburg, IL 60173


                   Saxon Engineering
                   2605 Temple Heights Dr., Suite A
                   Oceanside, CA 92056


                   Sean A. O'Keefe
                   26 Executive Park, Suite 25
                   Irvine, CA 92614-2701


                   Seth Merewitz
                   Best Best & Krieger
                   300 S. Grand Ave., 25th Fl,
                   Los Angeles, CA 90071


                   Silhouette Outdoor Furniture, Inc.
                   3923 N. Kostner Ave.
                   Chicago, IL 60641-2839
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 30 of 33



                   Slovak Baron Empey Murphy & Pinkney
                   74785 Highway 111, Suite 105
                   Indian Wells, CA 92210


                   SMS Architects
                   18004 Sky Park Cir., Suite 200
                   Irvine, CA 92614


                   Solid Rock Painting Corporation
                   82545 Showcase Parkway, Suite 109
                   Indio, CA 92203


                   Southwest Plumbing, Inc.
                   31410 Reserve Dr., Suite 5
                   Thousand Palms, CA 92276-6646


                   State Water Resources Control Board
                   PO Box 1888
                   Sacramento, CA 95812-1888


                   Stephen J. Armstrong
                   44200 Monterey Ave., Suite B
                   Palm Desert, CA 92260-2708


                   Stifel
                   515 S. Figueroa St., Suite 1800
                   Los Angeles, CA 90071


                   Stiffelman Family Trust
                   1840 Century Park East, Suite 1900
                   Los Angeles, CA 90067
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 31 of 33



                   Stuart Rubin
                   715 N. Alpine Dr.
                   Beverly Hills, CA 90210


                   Stuart Rubin
                   715 N. Alpine Drive
                   Beverly Hills, CA 90210


                   Superior Pool Products, LLC
                   4900 E. Landon Dr.
                   Anaheim, CA 92807-1980


                   Superior Pool Products, LLC
                   109 Northpark Blvd.
                   Covington, LA 70433


                   Superior Ready Mix Concrete, L.P.
                   86160 Avenue 54
                   Coachella, CA 92236-3813


                   Systems Waterproofing, Inc.
                   223 West Blueridge Ave.
                   Orange, CA 92865


                   Tandem West Glass Inc.
                   1177 W. Lincoln St., Suite 100
                   Banning, CA 92220-4524


                   Technical Works California, LLC
                   13200 Crossroads Pkwy N., Suite 250
                   City of Industry, CA 91746-3480
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 32 of 33



                   TemalPakh, Inc.
                   73750 Spyder Cir.
                   Palm Desert, CA 92211-6023


                   Tharpe & Howell
                   15250 Ventura Blvd., 9th Fl.
                   Sherman Oaks, CA 91403-3221


                   The Green Law Group, LLP
                   1777 E. Los Angeles Ave.
                   Simi Valley, CA 93065


                   The Sherwin-Williams Company
                   101 W. Prospect Ave., Suite 1020
                   Cleveland, OH 44115-1027


                   Thyne Taylor Fox Howard LLP
                   2000 State St.
                   Santa Barbara, CA 93105-3554


                   TLR Enterprises, Inc.
                   74875 Velie Way
                   Palm Desert, CA 92260


                   U.S. Real Estate Credit Holdings
                   11755 Wilshire Blvd., Suite 1425
                   Los Angeles, CA 90025


                   Vacation Pools, Inc.
                   44907 Golf Center Pkwy., #9
                   Indio, CA 92201
Case 2:21-bk-11188-BB   Doc 1 Filed 02/15/21 Entered 02/15/21 16:49:34   Desc
                        Main Document    Page 33 of 33



                   West Coast Sand and Gravel Inc.
                   P.O. Box 5067
                   Buena Park, CA 90621-5067


                   William C. Hoggard
                   625 The City Drive South, Suite 200
                   Orange, CA 92868


                   Zimmerman Group
                   28202 Cabot Rd., Suite 620
                   Laguna Niguel, CA 92677
